Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 1 of 34




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-22800-CIV-SCOLA/TORRES



  DIEGO AGNELLI,

           Plaintiff/Counter-Defendant,
  v.

  LENNOX MIAMI CORP.,

       Defendant/Counter-Plaintiff.
  _______________________________/

        LENNOX’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIM

           Defendant/Counter-Plaintiff, LENNOX MIAMI CORP., a Florida corporation

  (“Defendant” or “Lennox”), files its Answer, Affirmative Defenses and Counterclaim

  against Plaintiff/Counter-Defendant, DIEGO AGNELLI (“Plaintiff” or “Agnelli”), and

  states as follows:

                                          INTRODUCTION

           Lennox is a Florida corporation that owns the Lennox Hotel on Miami Beach at

  Collins Avenue and 19th Street (the “Hotel”). Plaintiff is a former director, officer and

  employee of Lennox who misappropriated more than $2 million from Lennox,

  mismanaged the operations of Lennox and withheld information and documents from

  shareholders and its only other director to conceal his wrongdoings, and engaged in

  other brazenly wrongful activities solely for personal self-gain, all contrary to his duties,

  obligations and responsibilities. After he was caught, Lennox terminated Plaintiff for

  cause.
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 2 of 34



         But even after his termination, Plaintiff continued his audacious ways. After he

  was terminated and contrary to Lennox’s express written instructions, Plaintiff returned

  to the Hotel, broke into the management office under false pretenses, and stole

  documents and other personal property belonging to Lennox. In connection with these

  actions, Plaintiff surreptitiously accessed (or caused others to access) the Hotel’s

  security video footage software and changed the password to such software in an

  attempt to conceal his unlawful activities.        Since then, Lennox has been unable to

  access such security video footage or provide it to the Miami Beach police.

         Despite having been terminated and having acknowledged his termination by

  bringing this suit to recover $6 Million as liquidated damages for his termination, Plaintiff

  continued to act as though he remained employed by Lennox even after his termination.

  For weeks after his termination, he continued to instruct, direct and interact with the

  Hotel’s employees, third-party management company, and other service providers as if

  nothing had changed. The Hotel’s management company complained that Plaintiff’s

  interference obstructed its ability to operate the Hotel properly. As of this date, Plaintiff

  still refuses to give Lennox access to its own bank account or the books, records, and

  other Lennox property that he converted after he was terminated.              Having been

  terminated for cause, Plaintiff is no longer an employee, officer or director of Lennox,

  and his interference with Lennox’s operations must stop.

         Plaintiff’s lone claim to recover $6 Million for being terminated from employment

  is based upon terms set forth in a purported employment agreement that he attached to

  his Complaint. That agreement is void and unenforceable. Acting on behalf of both

  Lennox (employer) and himself (employee), Plaintiff drafted that agreement without any

  consultation, negotiation or input from anyone else at Lennox, and then fraudulently

                                               -2-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 3 of 34



  induced Lennox’s vice-president (the “Appointing Officer”) to sign it.         Even if the

  purported employment agreement itself were valid (it is not), Plaintiff is not entitled to

  any recovery because he was duly terminated for cause (for the reasons set forth in

  detail below) and such agreement does not entitle Plaintiff to any recovery if he is

  terminated for cause. Further, even if the agreement were valid (it is not) and Plaintiff

  had been terminated without cause (he was not), the $6 Million liquidated damages

  provision would be unenforceable. It is an unenforceable penalty under Florida law.

         Plaintiff’s fraudulent attempt to create his own one-sided employment agreement

  was just one component of his nearly decade-long scheme to improperly exert unilateral

  control over and fleece Lennox. But, this action should serve to be the end of it. By this

  action, Lennox seeks to hold Plaintiff accountable for his reign of illegal self-dealing and

  the resulting damages.

                                               ANSWER

         Lennox hereby answers the allegations in the Complaint as follows:

         1.     Lennox admits that this purports to be an action for damages in excess of

  $75,000, but denies that Plaintiff is entitled to any relief whatsoever.

         2.     Lennox admits that Plaintiff is an individual who is sui juris. Lennox is

  without sufficient information or knowledge to admit or deny the remaining allegations in

  paragraph 2 of the Complaint and, therefore, denies same.

         3.     Lennox admits the allegations in paragraph 3 of the Complaint.

         4.     The statements in paragraph 4 of the Complaint are legal conclusions,

  and, therefore, do not require a response. To the extent a substantive response is

  deemed necessary, Lennox states that it is without sufficient information or knowledge

  either to admit or deny these allegations, and, therefore, denies same.

                                               -3-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 4 of 34



         5.     The statements in paragraph 5 of the Complaint are legal conclusions,

  and, therefore, do not require a response. To the extent a substantive response is

  deemed necessary, Lennox admits that venue is proper in this Court but denies that it

  breached any contract or engaged in any other wrongful activity.

         6.     Lennox admits the allegations in paragraph 6 of the Complaint.

         7.     Lennox admits that Agnelli served as president of Lennox from November

  2010, but denies that he served through July 2020.             Plaintiff’s employment was

  terminated for cause on June 22, 2020.

         8.     Lennox admits that Plaintiff and Lennox’s vice-president (under false

  pretenses) signed a document titled “Employment Agreement” (the “Employment

  Agreement”), but is without knowledge as to whether the document attached to the

  Complaint is a true and correct copy, and, therefore, denies same. Lennox denies the

  validity or enforceability of same or the provisions sought by Plaintiff to be enforced.

         9.     Lennox admits that Juan Castellanos Bonillo’s (“Castellanos”) signature is

  on the Employment Agreement and that he provided investment capital for Lennox, but

  further states that Castellanos was fraudulently induced into signing that document and

  it is, therefore, void. Lennox further admits that Castellanos is Agnelli’s father-in-law.

  Lennox denies that Plaintiff put in sweat equity for Lennox. Lennox denies all other

  allegations set forth in paragraph 9 of the Complaint.

         10.    Lennox denies that the Employment Agreement is a valid, binding

  enforceable agreement, and, therefore, denies the allegations in paragraph 10 of the

  Complaint.

         11.    Lennox denies the allegations set forth in paragraph 11 of the Complaint.



                                              -4-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 5 of 34



        12.    Lennox admits that the Hotel is a modern reinterpretation of an iconic

  1930’s Art Deco building, but denies all other allegations in paragraph 12 of the

  Complaint.

        13.    Lennox denies the allegations set forth in paragraph 13 of the Complaint.

        14.    Lennox denies the allegations set forth in paragraph 14 of the Complaint.

        15.    Lennox denies the allegations set forth in paragraph 15 of the Complaint.

        16.    Lennox denies the allegations set forth in paragraph 16 of the Complaint.

        17.    Lennox denies the allegations set forth in paragraph 17 of the Complaint.

        18.    Lennox denies that the Employment Agreement is a valid, binding

  enforceable agreement, and, therefore, denies the allegations in paragraph 18 of the

  Complaint. Lennox further states that the document speaks for itself.

        19.    Lennox admits that there is a family law proceeding styled as set forth in

  paragraph 19 of the Complaint, but is without sufficient information or knowledge either

  to admit or deny the remaining allegations set forth in paragraph 19 of the Complaint,

  and, therefore, denies same.

        20.    Lennox admits that Plaintiff has a 12.5% ownership stake in Lennox, that

  Analia Castellanos has a 12.5% ownership stake in Lennox, and that Invernorth Limited

  has a 75% ownership stake in Lennox, and is owned by a Wyoming trust. Lennox is

  without sufficient information or knowledge either to admit or deny Plaintiff’s

  whereabouts on June 22, 2020, and, therefore, denies these allegations.         Lennox

  denies the remaining allegations set forth in paragraph 20 of the Complaint.

        21.    Lennox denies the allegations set forth in paragraph 21 of the Complaint.

        22.    Lennox denies the allegations set forth in paragraph 22 of the Complaint.



                                             -5-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 6 of 34



         23.    Lennox denies the allegations set forth in paragraph 23 of the Complaint.

  First, the Employment Agreement is void, and as a result, Plaintiff is not entitled to

  recover any sums thereunder. Second, even if the Employment Agreement were valid,

  the conditions for Plaintiff’s recovery of liquidated damages thereunder have not been

  met. Plaintiff was terminated for cause, and the liquidated damages provision only

  applies, if at all, if Plaintiff were terminated without cause.            Third, the liquidated

  damages clause is invalid and unenforceable. Fourth, before he was terminated for

  cause, Plaintiff first failed to fulfill his duties, obligations and responsibilities owed to

  Lennox under the Employment Agreement or otherwise, and, therefore, he is not

  entitled to any recovery.

         24.    Lennox admits that Plaintiff has retained counsel, but is without sufficient

  information or knowledge to be able either to admit or deny the other allegations in

  paragraph 24 of the Complaint, and, therefore, denies same.

                              COUNT I – BREACH OF CONTRACT

         25.    Lennox re-alleges and incorporates herein its answers to the allegations 1

  through 24 above.

         26.    Lennox denies the allegations set forth in paragraph 26 of the Complaint.

         27.    Lennox denies the allegations set forth in paragraph 27 of the Complaint.

         28.    Lennox denies the allegations set forth in paragraph 28 of the Complaint,

  and denies the “Wherefore” paragraph immediately following paragraph 28 of the

  Complaint.

         29.    Any allegations not specifically admitted herein are denied, and strict proof

  thereof is demanded.

         30.    Lennox denies that Plaintiff is entitled to trial by jury.

                                                -6-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 7 of 34



                                AFFIRMATIVE DEFENSES

            First Defense – Unenforceability of Liquidated Damages Clause

        Plaintiff’s claim to recover for liquidated damages under the purported

  Employment Agreement is barred because the liquidated damages clause in the

  purported Employment Agreement is invalid and unenforceable. Among other things,

  the liquidated damages provision bears no reasonable relationship to any actual

  damages and constitutes an illegal penalty. It would award Plaintiff the full amount of

  his entire compensation due under the Employment Agreement had it been valid, and

  dutifully and fully performed by Plaintiff. More specifically, the amount is equal to the

  term of employment (5 years) multiplied by his annual compensation ($1.2 Million). Yet,

  2.5 years of the purported term has already passed. An award of $6 Million would be

  penal and, therefore, unenforceable.

                Second Defense – Breach Of Fiduciary, Statutory And
               Other Applicable Duties, Responsibilities And Obligations

        Plaintiff is precluded from any recovery because he breached his fiduciary and

  other duties, obligations and responsibilities owed to Lennox, acted in bad faith and

  committed acts of self-dealing. It was for these reasons, among others, that Plaintiff

  was terminated for cause on June 22, 2020. Among other wrongful acts, Plaintiff

  converted or misappropriated substantial cash and other assets of Lennox for his

  personal use to the detriment of Lennox and its shareholders. Plaintiff’s breaches of

  fiduciary and other duties and wrongful acts of bad faith are more fully set forth in the

  Counterclaim below and incorporated herein by reference. These acts bar Plaintiff from

  any recovery, and require Plaintiff to compensate Lennox for its losses.




                                             -7-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 8 of 34



                              Third Defense – Unclean Hands

         Plaintiff’s claim is barred under the doctrine of unclean hands; Plaintiff’s specific

  self-dealing, misdeeds and other wrongful acts are set forth in detail in Lennox’s

  Counterclaim below. It was for these reasons that Plaintiff was terminated for cause.

  Among other wrongful acts, Plaintiff misappropriated and/or converted substantial cash

  and other assets of Lennox for his personal use to the detriment of Lennox and its

  shareholders. Plaintiff’s breaches of fiduciary duty and wrongful acts of bad faith are

  more fully set forth in the Counterclaim below and incorporated herein by reference.

  These breaches and acts bar Plaintiff from any recovery, and require Plaintiff to

  compensate Lennox for its losses.

                           Fourth Defense – Unconscionability

         Plaintiff is barred from any recovery, as the purported Employment Agreement is

  an unenforceable, void, or voidable instrument because it is unconscionable. More

  specifically, through deceit and fraud as pled specifically below in Lennox’s

  Counterclaim (which allegations are incorporated herein by reference), Lennox lacked a

  meaningful choice in signing the Employment Agreement, and the terms of the

  document unreasonably favor Plaintiff, including the penal liquidated damages clause,

  as well as the excessive salary that is utterly out of proportion with the services provided

  by Plaintiff. The one-sided unconscionable Employment Agreement was designed by

  Plaintiff to benefit solely himself to the detriment of Lennox with respect to the business

  affairs of Lennox.     The terms of the Employment Agreement were unfair and

  unreasonable to Lennox, and Plaintiff had a conflict of interest in entering into such

  Employment Agreement, which was not authorized, approved or ratified by disinterested

  shareholders.

                                              -8-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 9 of 34



            Fifth Defense – Plaintiff’s Termination was Justified and Proper

        Plaintiff’s alleged damages were caused by his own actions and conduct,

  including, but not limited to, his misappropriation of Lennox’s assets; failure to provide

  access to Lennox’s information, books, and records to Lennox’s shareholders, director,

  or officer as required by Florida law; and other breaches of fiduciary duty which resulted

  in his termination for cause on June 22, 2020. As a result of Plaintiff’s wrongful actions

  (more specifically described in Lennox’s Counterclaim below and incorporated herein by

  reference), Lennox was justified in terminating Plaintiff. Because Plaintiff’s wrongful

  conduct was the reason for his termination, it would be inequitable and improper for him

  to benefit from his wrongful conduct by recovering unreasonable, excessive liquidated

  damages for his termination.

                         Sixth Defense – Failure to State a Claim

        The Complaint is subject to dismissal for failure to state a claim upon which relief

  can be granted. Among other things, it is based solely upon an alleged Employment

  Agreement attached to the Complaint which is invalid and unenforceable.

                       Seventh Defense – Fraudulent Inducement

        As set forth with particularity in Lennox’s Counterclaim below (which allegations

  are incorporated herein by reference), Plaintiff fraudulently induced Lennox into signing

  the purported Employment Agreement. As such, the Employment Agreement is void

  and/or voidable and Plaintiff is barred from recovery thereunder.

                         Eighth Defense – Conditions Precedent

        Plaintiff has failed to satisfy or fulfill all conditions precedent to bring its action.

  First, the Employment Agreement is void and/or voidable, and as a result, Plaintiff is not

  entitled to recover any sums thereunder. Second, even if the Employment Agreement

                                              -9-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 10 of 34



  were valid, the conditions for Plaintiff’s recovery of liquidated damages thereunder have

  not been met. Plaintiff was terminated for cause, and the liquidated damages provision

  only applies, if at all, if Plaintiff were terminated without cause. Third, the liquidated

  damages clause is invalid and unenforceable because it is penal. Fourth, before he

  was terminated for cause, Plaintiff first failed to fulfill his duties, obligations and

  responsibilities owed to Lennox under the Employment Agreement, and, therefore, he is

  not entitled to any recovery.

                                   Ninth Defense – Setoff

         Any alleged damages of Plaintiff must be eliminated or reduced by a setoff of any

  and all damages incurred by Lennox as more fully alleged in its Counterclaim (which

  allegations are incorporated herein by reference).

         Lennox is also entitled to a set-off for any employment compensation or other

  amounts Plaintiff received from a third party, receives or will receive from the date he

  was terminated through the end of the term of the purported Employment Agreement.

                             Tenth Defense – Duty to Mitigate

         Plaintiff is precluded from seeking the relief sought and/or Lennox is entitled to a

  set off because Plaintiff had a duty to mitigate his alleged damages and failed to

  properly do so.

                       Eleventh Defense – No Meeting of the Minds

         Plaintiff is precluded from recovery because there was no meeting of the minds

  of the parties on the essential terms of the agreement alleged by Plaintiff, including

  without limitation, the liquidated damages provision solely upon which Plaintiff’s suit is

  based.



                                             -10-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 11 of 34



                                Twelfth Defense – Prior Breach

         Plaintiff is precluded from recovering any amounts allegedly due under the

  purported Employment Agreement, because he first breached the purported

  Employment Agreement by, among other things, failing to dutifully fulfill his

  responsibilities thereunder, acting in self-dealing, acting in bad faith, breaching his

  fiduciary duties, and violating the law.

                        Thirteenth Defense – Termination for Cause

         Plaintiff is not entitled to recover any sums due under the Employment

  Agreement, because he was lawfully and properly terminated for cause. Pursuant to

  the terms of the purported Employment Agreement, the amount sought by Plaintiff is

  only due, if at all, in the event Plaintiff were terminated without cause and he otherwise

  fulfilled his obligations under the Employment Agreement. Here, Plaintiff failed to fulfill

  his obligations under the Employment Agreement and was terminated for cause. As a

  result, Plaintiff is not entitled to any recovery.

                          Fourteenth Defense – Unjust Enrichment

         Plaintiff is not entitled to any recovery because, based upon his wrongful conduct

  as set forth in this pleading (which allegations are incorporated herein), he would be

  unjustly enriched if permitted to any further recovery. Even absent any of his wrongful

  actions, the amount sought by Plaintiff is extraordinarily high and would be inequitable

  and would unjustly enrich Plaintiff.

                            Fifteenth Defense – Conflict of Interest

         Plaintiff is not entitled to any recovery because the Employment Agreement is

  void and/or voidable as it constitutes an impermissible director’s and officer’s conflict of



                                                -11-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 12 of 34



  interest transaction as it is between Lennox and Plaintiff (an officer and director of

  Lennox at the time it was purportedly signed).

         Lennox reserves the right to plead any and all defenses that are discovered or

  may become known during the course of discovery.

         WHEREFORE, Lennox requests the entry of judgment in its favor, an award of

  its attorneys’ fees incurred in defending against Plaintiff’s claims pursuant to Fla. Stat.

  § 448.08, and for such other and further relief as this Court deems just and proper.

                                      COUNTERCLAIM

         Defendant/Counter-Plaintiff LENNOX MIAMI CORP. (“Lennox”) hereby sues

  Plaintiff/Counter-Defendant DIEGO AGNELLI (“Agnelli”) for damages, injunctive and

  other relief, and states:

                                      INTRODUCTION

         1.     Lennox brings this counterclaim to protect Lennox, its Hotel, and its

  shareholders from the brazen, unauthorized, tortious and illegal actions of Agnelli, who

  was terminated for cause from all of his employment and corporate positions with

  Lennox.

         2.     As set forth more fully below, Lennox discovered that during Agnelli’s

  approximately 9-year tenure as an officer and director of Lennox, Agnelli (without

  authorization or even knowledge of, Lennox’s other shareholders, officer or director)

  embezzled from Lennox; misappropriated Lennox monies to pay for the construction

  and furnishing of his multi-million dollar home; misappropriated Lennox monies to pay

  for his lavish travels and personal lifestyle, and engaged in other acts of self-dealing to

  Lennox’s detriment.         As of this date, Lennox has discovered that Agnelli

  misappropriated more than $2 Million from Lennox.

                                             -12-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 13 of 34



          3.     Agnelli was removed as a director of Lennox on June 17, 2020 and

  terminated for cause from all of his employment positions with Lennox on June 22,

  2020.

          4.     But even after Agnelli’s firing, his recalcitrance did not end.      After his

  termination, Agnelli illegally trespassed on the Hotel’s property, raided and removed

  Lennox’s books and records from the Hotel. Even now, he still refuses to: (a) return

  Lennox’s books, records, and other property, and (b) grant Lennox access to its own

  bank account (he remains the only person with access to that account).

          5.     As a result, Lennox is forced to file this action in order to stop Agnelli once

  and for all. Lennox seeks the return of its books, records and other personal property

  wrongfully converted by Agnelli; to re-gain access to its bank account which Agnelli is

  holding hostage; to enjoin Agnelli from continuing to interfere with Lennox’s hotel

  business; to rescind Agnelli’s purported Employment Agreement, to recover the losses

  Lennox incurred by Agnelli’s willful and wanton breaches of fiduciary duty, conversion

  and breach of contract and trespass; and to account to Lennox as to its finances.

                       LENNOX AND ITS CORPORATE STRUCTURE

          6.     Lennox owns the Lennox Hotel located on Collins Avenue and 19th Street,

  Miami Beach, Florida (the “Hotel” or the “Premises”). Invernorth is its 75% majority

  shareholder, Analia Castellanos is its 12.5% shareholder, and Agnelli is a 12.5%

  shareholder.

          7.     On November 29, 2010, Castellanos purchased the Hotel through a

  corporate entity, Lennox. On November 23, 2010, Castellanos gave 12.5% of Lennox’s

  shares to his daughter, Analia, and 12.5% of Lennox’s shares to his son-in-law, Agnelli.



                                               -13-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 14 of 34



  At the time, Castellanos, who owned the remaining 75% of Lennox’s shares, was

  Lennox’s Director and Vice President.

         8.     As of December 2018, Castellanos (directly and/or indirectly) provided in

  excess of $59 Million to fund Lennox. Despite this massive influx of funds, Agnelli’s

  mismanagement caused the Hotel’s remodeling to be delayed from 2013 until 2019. At

  the time of his separation of employment, Agnelli left Lennox with depleted bank

  accounts, needlessly indebted in excess of $5.5 Million, failing to pay any dividend to its

  shareholders, missing books and records, and confronting various lawsuits from third

  parties caused by Agnelli’s poor and failed management.

         9.     On December 11, 2015, Castellanos transferred his ownership in Lennox

  (which comprised 75% of all Lennox shares) to Invernorth. Castellanos is attorney-in-

  fact for, and authorized to act on behalf of, Invernorth.

         10.    Agnelli is a former employee, officer and/or director of Lennox. During his

  tenure as employee, officer and/or director, Agnelli engaged in unchecked self-dealing;

  pilfered company monies to pay for the construction and furnishing of his multi-million

  dollar house, his rent when he moved out of his house, personal trips, and other

  personal expenses; refused Lennox officers, directors or shareholders access to

  Lennox information, books, records and other property (including Lennox’s bank

  account); violated the law; and otherwise failed to fulfill his responsibilities, duties and

  obligations. After Lennox discovered Agnelli’s wrongdoings, Lennox duly terminated

  Agnelli’s employment for cause and removed him as a corporate director (he remains a

  minority shareholder).

         11.    Notwithstanding his termination for cause, Agnelli brazenly continued to

  interfere with, and attempt to control, Lennox’s business for his own personal benefit to

                                              -14-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 15 of 34



  the serious, irreparable detriment of Lennox and its shareholders. Approximately one

  week after his June 22, 2020, termination for cause, Agnelli (without notice to Lennox

  and against Lennox’s express written instruction) returned to the Hotel, broke the lock

  on Lennox’s management office (the “Offices”), trespassed into the Offices, and

  grabbed numerous corporate documents (including its financial books and records),

  computer, and other personal property belonging to Lennox. In connection therewith,

  Plaintiff surreptitiously accessed (or caused others to access) the Hotel’s security video

  footage software and changed the password to such software in an attempt to conceal

  his unlawful activities. Since then, Lennox has been unable to access such security

  video footage or provide it to the Miami Beach police. The video footage, Lennox’s

  other personal property taken by Agnelli on July 1, 2020, and Lennox’s other personal

  property wrongfully taken by Agnelli before July 1, 2020 are collectively referred to

  herein as the “Property.”

           12.   Agnelli has also seriously, materially interfered with and impaired, and

  continues to interfere with and impair, the effective management and operation of the

  Hotel.

                           JURISDICTION, VENUE AND PARTIES

           13.   This is an action for damages in excess of Seventy-Five Thousand Dollars

  ($75,000.00), exclusive of interest, costs and attorneys’ fees, and for injunctive and

  other relief and is within the jurisdiction of this Court. This Court has jurisdiction on the

  same grounds cited by Agnelli in his Complaint herein.

           14.   Lennox is a Florida corporation, which at all times material to this action,

  maintained its principal place of business in Miami-Dade County, Florida.



                                              -15-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 16 of 34



         15.    Agnelli claims to be a citizen of Argentina, over the age of 18 years, and

  otherwise sui juris.

         16.    Venue is proper in this District. Agnelli has conducted substantial and not

  isolated business related to the matters alleged in the Counterclaim in Miami-Dade

  County, Florida, and the matters giving rise to the causes of action herein occurred and

  transpired within Miami-Dade County, Florida.

                                GENERAL ALLEGATIONS

                             Agnelli’s Termination for Cause

         17.    In late 2019, Lennox began to uncover Agnelli’s malfeasance. Although

  Lennox continues to uncover the full extent of his acts, Lennox has already determined

  that Agnelli misappropriated more than $2 Million from Lennox. Lennox also believes

  that when it recovers from Agnelli its missing books, records, and other financial

  documents and gains access to the bank account to which Agnelli is wrongfully denying

  Lennox access, Lennox will be able to establish that its total losses vastly exceed $2

  Million.

         18.    Thus far, Lennox has learned that Agnelli (without permission or even

  knowledge of the other officer, director or shareholders) misappropriated more than

  $1 Million to construct and furnish his primary residence.

         19.    Lennox also learned that when Agnelli separated from his wife, he moved

  into an apartment in Key Biscayne, Florida for $11,500 per month and paid that rent

  with Lennox’s monies. It is known that from September 2018 until December 2019,

  Agnelli misappropriated approximately $184,000 of Lennox’s funds to pay for his

  personal housing expenses. It is also believed that Agnelli had Lennox continue to pay



                                             -16-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 17 of 34



  his rent thereafter as well. Agnelli had no right or authority to use Lennox’s monies to

  pay his own rent.

        20.    Agnelli also used Lennox’s monies to pay for his own personal, daily living

  expenses, expenses that had no connection to Lennox. Agnelli had no right or authority

  to use Lennox’s monies for these purposes.

        21.    Agnelli also used Lennox’s monies to pay for his own personal trips and

  vacations, including ski trips to Vail, Colorado, an Ironman race in Panama, and a trip to

  Russia to attend the Soccer World Cup, which trips and vacations were unrelated to

  Lennox’s business or activities. Agnelli had no right or authority to use Lennox’s monies

  for these purposes.

        22.    Agnelli also submitted false expenditures to Lennox for reimbursement;

  expenses he never incurred in connection with his employment.

        23.    Agnelli even had the temerity to divert Lennox monies by secretly opening

  a Lennox bank account (at least one) at Wells Fargo by misrepresenting to the bank

  that he was Lennox’s sole shareholder or representative (the “Wells Fargo Account” or

  “the Account”). As of this date, still only he may access, control and use the Account

  and Lennox’s funds in it.     Because of this misrepresentation and notwithstanding

  Agnelli’s termination for cause, the bank will not grant Lennox access to its own

  Account, and Lennox today is unable even to determine the amount in the Account or

  any transactions run through the Account.

        24.    In short, Agnelli used Lennox’s monies as his own personal piggy bank to

  finance his housing costs, personal expenses, personal travels and lavish lifestyle.

        25.    During the last 6 months-plus, Agnelli rebuffed all shareholder, director,

  and officer requests for information regarding Lennox’s finances and copies of essential

                                              -17-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 18 of 34



  Lennox documents (of which he was exclusively in control), in contravention of his

  duties as director and officer of Lennox and applicable Florida law. Despite repeated

  written requests, Agnelli provided nothing. And, when the fact of his wrongdoing was

  discovered, he sought to confiscate from Lennox the evidence of his misdeeds. Now,

  despite having been terminated, Agnelli remains in possession of Lennox’s books,

  records, financial information, and other property that he wrongfully converted.         He

  refuses to return Lennox’s property.

         26.    Due to Agnelli’s willful misconduct, fraudulent and improper use of Lennox

  funds and resources, and his material breach of his duties, effective on June 17, 2020,

  Lennox shareholders removed Agnelli as director of Lennox.            On June 22, 2020,

  Lennox terminated Agnelli for cause from his position as president, chief executive

  officer and/or any other officer or employment or personnel position he may have held

  with Lennox, and relieved him of further authority to act on behalf of Lennox. Lennox

  informed Agnelli of these actions in writing. A true and correct copy of the termination

  letter (with English translation) is attached hereto and incorporated herein as Exhibit “A.”

         27.    As set forth in Exhibit “A,” Agnelli was terminated for cause for his willful

  misconduct, fraudulent and improper use of Lennox funds and resources, and his

  material breach of his duties.

        Agnelli’s Post Termination Raid and Conversion of Lennox’s Property

         28.    After Agnelli was removed from any and all positions with Lennox on June

  22, 2020 and prohibited from entering the Premises, Lennox hired a security guard and

  changed the lock on the door to the Offices at the Premises, to ensure, inter alia, that

  Agnelli would not improperly enter those Offices and access company records.



                                             -18-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 19 of 34



         29.    Notwithstanding his termination for cause and express instruction not to

  return to the Premises, Agnelli, through false pretenses (by misrepresenting to the

  Miami Beach Police Department that he was still the President of Lennox), returned to

  the Hotel on July 1, 2020, had the locks to the Offices removed (and then changed),

  entered the Offices and removed Lennox’s books, records, documents and other

  personal property. In planning to carry-out his raid, Agnelli hijacked Lennox’s online

  account to its security video system. Since then, Lennox has been unable to access its

  security video footage of the raid or provide it to the Miami Beach police.

         30.    Agnelli has not returned the converted Property to Lennox, continuing to

  withhold it from Lennox. Agnelli likewise maintains wrongful and exclusive control over

  Lennox’s Account that he opened by misrepresenting that he was Lennox’s sole

  shareholder or representative.

         31.    Agnelli’s wrongful actions are directly contrary to Lennox’s interests and

  are interfering with Lennox’s ability to manage and operate the business of the Hotel.

         32.    All conditions precedent to the bringing of this action have been

  performed, have occurred or have been waived or excused.

         33.     By reason of the wrongful acts and misconduct of Agnelli, described in

  this Complaint, Lennox has been forced to retain the services of undersigned counsel to

  represent it in this action and has agreed and is obligated to pay reasonable attorneys'

  fees for services rendered herein. Additionally, as Agnelli has sought attorneys’ fees

  under Section 448.08, Florida Statutes, Lennox is entitled and requests an award of

  attorneys’ fees under said statute if it prevails with respect to the claim, or, alternatively,

  under the Employment Agreement if valid.



                                               -19-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 20 of 34



                      COUNT I - EMERGENCY INJUNCTIVE RELIEF

         34.    Lennox realleges and incorporates by reference the allegations contained

  in paragraphs 1 through 33 above as if fully set forth herein.

         35.    This is an action by Lennox against Agnelli for temporary and permanent

  emergency injunctive relief and is within the jurisdiction of this Court. Such relief is

  requested and required pursuant to Rule 65, Federal Rules of Civil Procedure, and

  statutory and common federal and Florida law.

         36.    Without Lennox’s permission, Agnelli wrongfully took possession of

  Lennox’s Property and has also denied Lennox access to its Wells Fargo Account (the

  Property and the Wells Fargo Account are collectively referred to herein as the

  “Converted Property”).

         37.    Agnelli has no right to be in possession of, control, retain or even access

  the Converted Property.

         38.    Lennox has a clear legal right and interest to possession and control over

  the Converted Property, to prevent the withholding of and/or unauthorized use of the

  Converted Property, and/or to prevent the unlawful disclosure to third parties of any of

  the contents of any of the documents comprising the Converted Property.

         39.    Agnelli’s retention and/or use of the Converted Property for his own

  benefit results in a present and continued danger that Agnelli will wrongfully use and/or

  transfer the Converted Property to third parties and/or will damage or destroy the

  Converted Property. It denies Lennox its access to and use of the Converted Property.

         40.    Additionally, Agnelli has seriously, materially interfered with and impaired,

  and continues to interfere with and impair, the effective management and operation of

  the Hotel. Agnelli has taken control of and withheld Lennox’s documents and the

                                             -20-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 21 of 34



  recording system and recordings from Lennox and its management company, caused

  serious disruption of and to the operations of the Hotel, and otherwise interfered with

  Lennox’s and the management company’s effective operation and management of the

  Hotel’s business and daily operations.

         41.    Agnelli’s wrongful actions and interference are causing immediate and

  irreparable damage and harm to Lennox. Lennox needs access to its books, records,

  financial information, bank accounts, and security video footage software and is without

  an adequate remedy at law as long as Agnelli withholds Lennox’s Converted Property

  and other property.

         42.    Because Agnelli has no legal right to the Converted Property, to damage

  or destroy the Converted Property of Lennox, to enter the Hotel for the purpose of

  accessing secured property of Lennox, or to assume or retain control of Lennox, the

  Hotel and/or the management company, and because those rights clearly and

  absolutely belong to Lennox, Lennox has demonstrated a substantial likelihood of

  success on the merits of this action.

         43.    The entry of an injunction will not be contrary to the public interest, as

  Florida law protects the right of ownership, freedom from illegal entry to another’s

  premises, freedom from accessing and converting another’s property, and the right of a

  business to operate its business affairs without unlawful interference from others. To

  the contrary, the entry of an injunction will promote the public interest to uphold these

  important rights, as well as prevent parties from damaging and converting property

  which does not belong to them and improperly interfering with the operation of others’

  business affairs.



                                            -21-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 22 of 34



        44.    Lennox has no adequate remedy at law to address Agnelli’s wrongs. The

  equitable relief sought is the only remedy available to Lennox to address the wrongs

  described in this Count.

        WHEREFORE, Lennox demands that this Court enter a temporary and

  permanent injunction against Agnelli, ordering him to:

        (1)    Immediately return of all of Lennox’s property, including without limitation

               the Converted Property, as well as provide an inventory of the Converted

               Property and other property taken from Lennox’s Office;

        (2)    Cease and desist from entering Lennox’s Hotel or damaging or destroying

               any property of Lennox;

        (3)    Cease and desist from acting in any capacity relating to Lennox other than

               shareholder;

        (4)    Cease and desist from impairing and/or interfering with the operations and

               management of Lennox and the Hotel;

        (5)    Notify and instruct any all banking institutions, including Wells Fargo, that

               Agnelli has no interest in, or authority with respect to, any accounts of

               Lennox and that Lennox’s current officers and directors are the authorized

               representatives for any and all Lennox bank accounts; and take such

               actions as may be necessary to change the authorized representatives on

               such accounts to individuals designated by Lennox; and

        (6)    Grant such further relief as it deems just and proper.




                                            -22-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 23 of 34



             COUNT II – BREACH OF FIDUCIARY, STATUTORY AND
        OTHER APPLICABLE DUTIES, RESPONSIBILITIES AND OBLIGATIONS

         45.    Lennox realleges and incorporates by reference the allegations contained

  in paragraphs 1 through 33 above as if fully set forth herein.

         46.    At all material times, Agnelli owed fiduciary duties to Lennox.        As an

  officer, chief executive officer and/or a director, Agnelli owed a duty to act in good faith

  and in the best interests of Lennox. At a minimum, he was required not to place his

  own personal interests ahead of Lennox’s interests, and not to engage in acts of self-

  dealing or misuse corporate assets and funds.

         47.    Although discovery herein is certain to reveal more information, as of the

  date of this filing, Lennox has discovered that Agnelli breached his fiduciary duties in at

  least the following ways:

         (a)    misusing substantial Lennox monies to pay for, among other things, the

                construction of his multi-million residence; the furnishing of his residence;

                his rent when he moved out of his marital residence; his own personal

                expenses, his travel expenses; his daily living expenses and other

                expenses for which he had no right or authorization;

         (b)    withholding from Lennox, as well as its shareholders and director, Lennox

                books, records, financial and other documents;

         (c)    instructing the Hotel’s management company to withhold documents and

                information from Lennox;

         (d)    failing to inform Lennox, its other director and/or its shareholders

                regarding the affairs of Lennox within the scope of his functions;

         (e)    converting Lennox’s books, records, and other financial documents;


                                             -23-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 24 of 34



        (f)   denying and/or impeding Lennox’s access to its own monies by, among

              other maneuvers, secretly diverting Lennox monies to at least one known

              undisclosed Lennox bank account (the Wells Fargo Account) that was

              opened by misrepresenting to the bank that he is Lennox’s sole

              shareholder and allowing no one else access to the Lennox’s account;

        (g)   submitting for reimbursement from Lennox false and/or fake business

              expenses, and obtaining payment therefrom;

        (h)   engaging in self-dealing by hiding his financial interests in the restaurant

              on Lennox’s premises; entering into transactions in which he had a conflict

              of interest; failing to protect Lennox’s interest in negotiating and signing a

              lease with the restaurant that was not an arms’ length transaction, and

              failing to enforce Lennox’s rights under the lease;

        (i)   deliberately and continuously ignoring his responsibilities to the Hotel and

              its management and operations;

        (j)   entering into a purported Employment Agreement with unreasonable and

              unfair terms, which is a conflict of interest transaction that was not

              approved, authorized, or ratified by Lennox shareholders;

        (k)   intentionally misrepresenting his stock ownership in Lennox to third

              parties, thereby exposing Lennox to potential civil and criminal liabilities;

              and

        (l)   failing to fulfil his other duties, obligations and responsibilities as a director

              and officer.

        48.   In short, Agnelli has converted Lennox’s assets, wasted other Lennox

  assets, misappropriated Lennox monies, engaged in an overall scheme to misuse

                                             -24-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 25 of 34



  Lennox’s assets for his own personal use, engaged in self-dealing, and intentionally

  interfered with the effective management the Hotel.

         49.    As a result of the foregoing, Lennox has suffered damages, and continues

  to suffer damages.

         50.    Agnelli’s conduct was in bad faith, willful, intentional, carefully planned out

  and deliberate. And, when Agnelli’s conduct came to light, he sought to conceal his

  wrongdoing by taking Lennox’s books, records and documents, and security video

  footage, withholding those items from Lennox, and refusing to provide Lennox, its

  directors and shareholders any material information.

         WHEREFORE, Lennox demands judgment against Agnelli for damages, together

  with interest, costs, and such other relief as the Court deems just and proper.

                                  COUNT III – CONVERSION

         51.    Lennox realleges and incorporates by reference the allegations contained

  in paragraphs 1 through 33 above as if fully set forth herein.

         52.    Without Lennox’s permission, Agnelli took possession of the Converted

  Property (as that term is defined above).

         53.    Agnelli had no right to take or retain possession or control of the

  Converted Property.

         54.    Lennox has an immediate right to the Converted Property.

         55.    Lennox has made demand on Agnelli to return the Converted Property,

  but Agnelli refuses to do so.

         56.    As a result of Agnelli’s acts of conversion as described above, Lennox has

  suffered and will continue to suffer damages.

         57.    Agnelli’s conduct is intentional, carefully planned out and deliberate.

                                              -25-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 26 of 34



         WHEREFORE, Lennox demands judgment against Agnelli for damages, together

  with interest, costs, and such other relief as the Court deems just and proper.

                                   COUNT IV – TRESPASS

         58.    Lennox realleges and incorporates by reference the allegations contained

  in paragraphs 1 through 33 above as if fully set forth herein.

         59.    At all times material, Lennox has been the owner and in possession of the

  Premises, including the Offices.

         60.    On July 1, 2020 (more than a week after Lennox terminated him and

  instructed him not to return to the Premises), Agnelli returned to the Hotel, broke into

  Lennox’s Offices, took Lennox’s property from its Offices, changed the lock on Lennox’s

  offices, and seized control of the video footage of his activities.

         61.    Agnelli had no authority or other right to undertake any of these activities.

  In fact, Lennox had expressly instructed him in writing on June 22, 2020 not to return to

  the Premises.

         62.    Agnelli, however, disregarded his termination for cause, Lennox’s rights,

  its property interests and Lennox’s business.          When he trespassed on Lennox’s

  property to raid its Offices, Agnelli cared only about covering his tracks and taking

  Lennox’s Property. He knew that his wrongdoings had been discovered so he sought to

  do all he could to conceal his years of wrongdoing, even if that meant breaking into

  Lennox’s Offices.

         63.    As a result of Agnelli’s wrongful acts as described above, Lennox has

  suffered and will continue to suffer damages.

         64.    Agnelli’s conduct is intentional, carefully planned out and deliberate.



                                               -26-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 27 of 34



         WHEREFORE, Lennox demands judgment against Agnelli for damages together

  with interest, costs, and such other relief as the Court deems just and proper.

                         COUNT V – FRAUDULENT INDUCEMENT

         65.    Lennox realleges and incorporates by reference the allegations contained

  in paragraphs 1 through 33 above as if fully set forth herein.

         66.    In 2017, Agnelli represented to Lennox, through its vice president and

  Agnelli’s father-in-law, Castellanos, that he needed Lennox to sign documentation

  written exclusively in the English language, for among other reasons, its needed

  submission to the City of Miami Beach.            Pursuant to information and belief, the

  documentation included a purported employment agreement written entirely in English

  (the “Employment Agreement”).

         67.    The Employment Agreement is the document upon which Agnelli brings

  his sole claim herein, a copy of which he attached to his Complaint as Exhibit A. It was

  signed by Castellanos on behalf of Lennox as the Appointing Officer.

         68.    The Employment Agreement is one-sided in favor of Agnelli; provides for

  an inordinate salary for Agnelli that is far from commensurate with the value of Agnelli’s

  job responsibilities; contains a punitive liquidated damages penalty; and includes

  excessive vacation and no contractual responsibilities on Agnelli.

         69.    To conceal these and other one-sided provisions from Castellanos, Agnelli

  misrepresented to Castellanos the document’s nature, purpose, and content.

         70.    Castellanos is an Argentine citizen, his native language is Spanish, he

  does not read, write or speak the English language, and Agnelli was fully aware of these

  facts. As a result, when Agnelli asked Castellanos to sign the document, Castellanos

  asked Agnelli to explain the purpose, nature, and content of the document. Had it not

                                             -27-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 28 of 34



  been for Agnelli’s misrepresentations as to the document’s purpose, nature, and content

  Castellanos would not have signed the Employment Agreement.

        71.    Moreover, in inducing Castellanos to sign the Employment Agreement on

  behalf of Lennox, Agnelli knew he was causing Lennox to enter into a transaction with

  Agnelli in which Agnelli had a conflict of interest, which conflict of interest was not

  approved, authorized, or ratified by the Lennox shareholders.

        72.    Agnelli intentionally made his misrepresentations to Castellanos for the

  sole purpose of inducing him to sign the purported Employment Agreement.

        73.    Agnelli’s misrepresentations were false, and he knew them to be false at

  the time he made them to Castellanos.

        74.    Because Agnelli was his son-in-law, director and president of Lennox,

  Castellanos trusted Agnelli to act truthfully and in the best interests of Lennox.

  Castellanos relied upon Agnelli to truthfully describe and translate the purpose, nature

  and content of the Employment Agreement. Unfortunately, Agnelli did not so act.

        75.     As a result of Agnelli’s fraudulent misrepresentations, there was no

  meeting of the minds to create a binding employment agreement. Further, Lennox has

  suffered damages as a result of Agnelli’s fraud.

        76.    Agnelli’s conduct is intentional, carefully planned out and deliberate.

        77.    Lennox has no adequate remedy at law to address Agnelli’s wrongdoings.

  The equitable relief sought is the only remedy available to Lennox.

        WHEREFORE, Lennox demands judgment against Agnelli for rescission of the

  Employment Agreement, and incidental damages relating thereto, and for such other

  relief as the Court deems just and proper.



                                               -28-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 29 of 34



               COUNT VI – RESCISSION OF THE EMPLOYMENT AGREEMENT
                  ON THE GROUNDS THAT IT IS A VOID OR VOIDABLE
                  DIRECTOR’S CONFLICT OF INTEREST TRANSACTION

         78.     Lennox realleges and incorporates by reference the allegations contained

  in paragraphs 1 through 33 above as if fully set forth herein.

         79.     This Count also seeks to rescind the Employment Agreement on the

  grounds that it is a void or voidable director’s conflict of interest transaction.

         80.     Agnelli prepared the terms of the Employment Agreement without

  discussion or input from any other Lennox officer, director or shareholder.

         81.     At the time he prepared and signed the Employment Agreement, Agnelli

  was a director and officer of Lennox, a party to the Employment Agreement and also

  secured for himself a direct material financial interest from (and in) the Employment

  Agreement, which financial interest was unfair and unreasonable to Lennox.

         82.     This improper transaction was not fair to Lennox because, among other

  reasons: (a) Agnelli prepared it without knowledge or input from Lennox; (b) improperly

  induced Lennox to sign it; and (c) its terms are unduly one-sided in favor of Agnelli and

  not comparable to what he might have secured in an arm’s length transaction with

  Lennox.

         83.     Agnelli’s conduct was intentional, carefully planned out and deliberate.

         84.     Lennox has no adequate remedy at law to address Agnelli’s wrongs. The

  equitable relief sought is the only remedy available to Lennox for the misconduct

  alleged in this count.

         85.     Based on this conflict of interest, the Employment Agreement is

  unenforceable, void, voidable and subject to rescission.



                                               -29-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 30 of 34



         WHEREFORE, Lennox demands judgment against Agnelli for rescission of the

  Employment Agreement, incidental damages relating thereto, and for such other relief

  as the Court deems just and proper.

                           COUNT VII – UNJUST ENRICHMENT

         86.    Lennox realleges and incorporates by reference the allegations contained

  in paragraphs 1 through 33 above as if fully set forth herein.

         87.    Lennox conferred a benefit upon Agnelli by faithfully and diligently

  providing him with control of and access to Lennox’s resources, including the actual

  payment and receipt of compensation.

         88.    Agnelli had knowledge of the benefits that Lennox conferred on him

  because he accepted control of and access to Lennox’s resources, as well as paid

  himself an exorbitant salary and other benefits in excess of $1.2 Million per year

  pursuant to the Employment Agreement.

         89.    Agnelli knowingly and voluntarily accepted and retained the benefit of

  Lennox’s resources, including the payment to himself of an exorbitant salary and other

  benefits in excess of $1.2 Million per year pursuant to the Employment Agreement.

         90.    Agnelli took advantage of Lennox by paying himself an exorbitant salary

  and other benefits in excess of $1.2 Million per year.

         91.    In accepting an exorbitant salary and other benefits, Agnelli knowingly and

  voluntarily kept and appreciated the benefits conferred, and has been unjustly enriched.

         92.    The circumstances render Agnelli’s retention of the benefit inequitable

  unless he pays to Lennox the value of the benefits that he appropriated for himself.

         WHEREFORE, Lennox demands judgment against Agnelli for damages together

  with interest, costs, and such other relief as the Court deems just and proper.

                                             -30-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 31 of 34



                                COUNT VIII – ACCOUNTING

         93.    Lennox realleges and incorporates by reference the allegations contained

  in paragraphs 1 through 33 above as if fully set forth herein.

         94.    As director of Lennox from 2010 to June 17, 2020, and as president of

  Lennox from 2010 to June, 22, 2020, Agnelli had exclusive custody and control over all

  of Lennox’s finances, books, records, other official corporate documents, and bank

  accounts and owed fiduciary duties to Lennox.

         95.    When Lennox discovered that Agnelli had misused Lennox’s monies,

  treated the company as his own personal piggy bank, and breached his fiduciary duties,

  Lennox requested information and documents regarding Lennox and its finances. At

  that time, he had exercised sole control over Lennox’s management, books and

  records.

         96.    In his ongoing efforts to conceal his wrongdoings, Agnelli has refused to

  provide Lennox, its directors and shareholders access to its own books, records,

  financial information, and even bank accounts.

         97.    Lennox is in immediate need of its books, records, financial information

  and bank accounts so that, among other things, it may operate its Hotel.

         98.    As an existing minority shareholder, an ex-employee, ex-officer and ex-

  director and the only person with access to and possession of Lennox’s information,

  documents and computers, Agnelli has an obligation to return Lennox’s property and

  provide Lennox with an accounting of the financial transactions he oversaw, managed,

  and engaged in during his tenure.

         99.    Lennox has demanded an accounting, and said demand has been

  refused.

                                             -31-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 32 of 34



         100.   Lennox does not have an adequate remedy, other than an equitable

  accounting, through which to gain for itself, a comprehensive understanding of the

  profits and distributions of Lennox, as well as all corporate assets improperly diverted by

  Agnelli.

         WHEREFORE, Lennox demands judgment against Agnelli requiring him to

  render a full and complete accounting to Lennox of the finances of Lennox, including but

  not limited to all funds received by Agnelli and/or used by Agnelli for personal purposes,

  together with court costs and such other relief as the Court deems just and proper.

                           COUNT IX –BREACH OF CONTRACT

         101.   Lennox realleges and incorporates by reference the allegations contained

  in paragraphs 1 through 33 above as if fully set forth herein.

         102.   This Count is plead in the alternative to Counts V and VI.

         103.   As president and director of Lennox from 2010 to June, 22, 2020, Agnelli

  had exclusive custody and control over all of Lennox’s finances, books, records, other

  official corporate documents, and bank accounts and owed fiduciary duties to Lennox.

         104.   Pursuant to the Employment Agreement, Agnelli agreed to perform his

  duties in good faith, in a manner for the benefit of Lennox and to avoid self-dealing.

         105.   Agnelli breached the Employment Agreement by failing to perform his

  duties under the Employment Agreement, misusing Lennox’s monies, treating the

  company as his own personal piggy bank, engaging in self-dealing, and breaching his

  fiduciary and other duties and other responsibilities and obligations owed to Lennox.

         106.   Agnelli also breached the Employment Agreement by (i) engaging in gross

  negligence or willful misconduct in connection with the performance of his duties; (ii)

  willfully refusing to perform any of his duties or responsibilities required pursuant to the

                                             -32-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 33 of 34



  Employment Agreement; (iii) engaging in fraud, criminal conduct including, but not

  limited to, crimes of moral turpitude, dishonesty or embezzlement; and (iv)

  misappropriation for personal use of assets or business opportunities of Lennox.

        107.   As the direct result of Agnelli’s actions, Lennox has sustained damages.

        WHEREFORE, Lennox demands judgment against Agnelli for damages together

  with interest, costs, and such other relief as the Court deems just and proper.

        Dated: July 31, 2020.


                                                    SHUTTS & BOWEN LLP
                                                    Attorneys for Lennox
                                                    200 S. Biscayne Blvd.
                                                    Suite 4100
                                                    Miami, Florida 33131
                                                    (305) 358-6300
                                                    gtravis@shutts.com
                                                    rllorens@shutts.com
                                                    dkramer@shutts.com
                                                    pbrugger@shutts.com)




                                                    By: s/ Rene Gonzalez-LLorens
                                                       Geoffrey L. Travis
                                                       Florida Bar No. 988812
                                                       Rene Gonzalez-LLorens
                                                       Florida Bar No. 53790
                                                       Douglas M. Kramer
                                                       Florida Bar No. 243086
                                                       Patrick G. Brugger
                                                       Florida Bar No. 035418




                                             -33-
Case 1:20-cv-22800-RNS Document 7 Entered on FLSD Docket 07/31/2020 Page 34 of 34




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 31, 2020, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system, who will send a notice of

  electronic filing to :

            Jesus E. Cuza, Esq.
            Brian H. Koch, Esq.
            Rebecca Canamero, Esq.
            Annelise Del Rivero, Esq.
            Holland & Knight LLP
            701 Brickell Avenue, Suite 3000
            Miami, Florida 33131
            Telephone: (305) 374-8500
            Fax: (305) 789-7799
            Email: Jesus.Cuza@hklaw.com
            Email: Brian.Koch@ hklaw.com
            Email: Rebecca.Canamero@ hklaw.com
            Email: Annelise.Delrivero@hklaw.com
            Attorneys for Plaintiff/Counter-Defendant



                                                    s/ Rene Gonzalez-LLorens
                                                    Rene Gonzalez-LLorens
  MIADOCS 20597371 1




                                             -34-
